 In the Matter Of RITCHIE GROCER COMPANYandINTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL UNION 878, AFLCase No. 15-R-1578.-Decided July 13,1946Messrs. J. E. Gaughan,of Camden, Ark., andNed Stewart,of Tex-arkana, Tex., for the Company.Messrs. Odell SmithandT. J. Gentry,of Little Rock, Ark., for theUnion.Mr. Emil C.'Farkas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, Local Union878, AFL, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofRitchie Grocer Company,' El Dorado, Arkansas, herein called theCompany, the National Labor Relations Board provided for an appro-priate. hearing upon due notice before Louis Moore, Trial Examiner.The hearing was held at El Dorado, Arkansas, on May 10, 1946. TheCompany and the Union appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.During thecourse of the hearing the Company moved to dismiss the petition,alleging that the Board was without jurisdiction.The Trial Ex-aminer reserved ruling on motion for the Board. For reasons herein-after stated, the motion is denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRitchieGrocer Company is an Arkansas corporation, with itsprincipal place of business at El Dorado, Arkansas. The Company is'The name of the Company appears as amended at the hearing.69 N. L. H. B., No. 57.471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in purchasing, selling at wholesale, and distributing cannedgoods, cereal, flour, foods, sugar, and related food products.TheCompany has branch warehouses and offices at El Dorado, Camden,Pine Bluff, Texarkana, Hope, DeQueen, in Arkansas and Monroe,Russton, and Haynesville, in Louisana.The manager of each branchoffice is responsible to the general manager and president of the Com-pany, who have their offices at El Dorado. The business of the Com-pany, covering all of its branches in both Arkansas and Louisiana,approximates $10,000,000 annually.The El Dorado branch, with which we are solely concerned in thisproceeding, annually purchases approximately $1,900,000 worth offood products, of which approximately 80 percent is shipped frompoints outside the State of Arkansas.All except about $50,000 worthof such purchases are sold and delivered to customers within the Stateof Arkansas.However, merchandise valued at approximately $50,000is annually shipped from the El Dorado branch warehouse to ware-houses of the Company in the State of Louisiana for sale by them,and approximately $5,000 worth of merchandise is annually distributedby the El Dorado branch to points outside the State.The Companyemploys approximately 48 employees at the El Dorado branch.Upon these facts, we find contrary to the Company's contention, thatin the operation of its El Dorado branch it is engaged in commercewithin the meaning of the National Labor Relations Act.2II. THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of- America, Local Union 878, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.3III. TILE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.2 SeeMatterof Frank L.Thiemonge,d/b/a Birmingham Grain Company,55 N. L. R. B.487; see alsoN. L. R. B.v. Suburban Lumber Company,121 F.(2d) 829(C. C. A. 3),cert.den. 314 U. S.693;N. L.R. B. v. Kudile,130 F.(2d) 615(C. C. A. 3),cert. den. 317U. S. 694;N. L. R. B. v. Poultrymen'8 Service Corporation,138 F.(2d) 204(C. C. A. 3) ;N. L. R. B. v.Richter's Bakery,140 F.(2d) 870(C. C. A. 5),cert.den. 332 U. S. 754.3 It was contended by the Company at the hearing and in its brief that the Union is notan appropriate bargaining agent for its employees,because the Union's main office is locatedin Little Rock,120 miles from El Dorado.This contention is without merit.The Unionis clearly a labor organization within the meaning of Section 2(5) of the Act and mayproperly represent the employees in the unit sought, despite the fact that its main office isnot located in the immediate vicinity of the El Dorado branch. RITCHIE GROCER COMPANY473We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TI-[E APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all truck drivers, warehousemen, and helpers of the Company'sEl Dorado, Arkansas branch, excluding office workers, the manager,salesmen, night watchmen, stenographers, bookkeepers, shipping andreceiving clerks, mechanics and mechanics' helpers, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ritchie GrocerCompany of El Dorado, Arkansas, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fifteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United 474DECISIONSOF NATIONALLABOR RELATIONS BOARDStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local Union 878, AFL, for the purposes of col-lective bargaining.0